In a support proceeding, the appeal is from an order of the Family Court, Westchester County, dated October 16, 1969, which inter alia directed appellant to pay respondent, his wife, $350 a week for support of respondent and the parties’ two infant children. Order modified, on the law and the facts, by reducing the amount of dollar support for respondent and the two children from $350 to $250 a week. As so modified, order affirmed in all other respects, without costs. On the record presented we find that the award of $350 a week is excessive and that it should be reduced to $250 a week. Hopkins, Acting P. J., Munder, Martuscello, Brennan and Benjamin, JJ., concur.